 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.Electrical Products Division of Midland-Ross Corpo-ration and United Glass & Ceramic Workers ofNorth America, AFL-CIO, CLC. Cases 4-CA-8081 and 4-CA 8327November 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS.Nr) MI RP'1YOn April 24, 1978, Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the GeneralCounsel filed a brief in reply to Respondent's excep-tions. Subsequently, Respondent filed a motion fororal argument.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.The Administrative Law Judge ordered Respon-dent to pay all of the employees on the Del-Val pay-roll as of July 1, 1976, the amount each would haveearned from July 1 to December 31, 1976, the date hefound Respondent would have closed this facilityhad it not been discriminatorily motivated. We agreethat this backpay remedy is proper to remedy Re-spondent's 8(a)(3) violation, as all of these employeessuffered such losses as a result of Respondent's ac-tion. However, we disagree with his recommendedOrder insofar as it awards interest on this backpayonly from 5 days after the issuance of his Decision.We see no reason for this departure from the Board'snormal backpay remedy in cases of discriminatorydischarges. We shall therefore order that interest onsuch backpay begin as of July 1, 1976.tRespondent's motion for oral argument is hereby denied because therecord, the exceptions, and the bnefs adequately present the issues andpositions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dryv Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.Chairman Fanning would find that Respondent's obligation to bargainwith the Union over the Nylomatic employees arose on June 5. when theUnion achieved majonty support following its demand for recognitionWe also agree with the Administrative Law Judgethat Respondent be ordered to bargain with theUnion concerning its decision to close the Del-Valfacility and the effects of such closing on the employ-ees in the unit represented by the Union. However,under the present circumstances, such bargaining islikely to be only proforma unless the Union can nowbargain under the conditions which would have beenpresent had Respondent bargained at the time theAct required it to do so. In order to recreate as nearlyas possible the situation as it existed at the time Re-spondent should have bargained, including restoringthe Union some measure of economic strength, weshall order Respondent to pay its Del-Val employeeswho are represented by the Union, and who wereemployed as of July 1, 1976, amounts at the rate oftheir normal wages when last in Respondent's em-ploy, from the date of this Decision until the occur-rence of the earliest of the following conditions: (1)reaching mutual agreement with the Union relatingto the subjects which Respondent is herein requiredto bargain about: (2) bargaining to a bona fide im-passe: (3) the failure of the Union to commence ne-gotiations within 5 days of the receipt of Respon-dent's notice of its desire to bargain with the Union;or (4) the subsequent failure of the Union to bargainin good faith. Of course, if Respondent decides toresume its Del-Val operation and offers to reinstatethe above employees to their same or substantiallyequivalent positions, its liability will cease as of thatdate. Backpay shall be based on the earnings whichthese employees normally would have received dur-ing the applicable period, less any net interim earn-ings, and shall be computed in the manner set forthin F. W. Woolworth Company, 90 NLRB 289 (1950);N.L.R.B. v. Seven-Up Bottling Company of Miami,Inc., 344 U.S. 344 (1953), with interest thereon com-puted in the manner set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Company, 138 NLRB 716(1962).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Electrical Products Divi-sion of Midland-Ross Corporation, Tullytown andMorrisville, Pennsylvania, its officers, agents, succes-3 See $Winn-Dixle Stores. Inc. 147 NLRB 783 (1964); Royal Plating andPolishing Co., Inc, 160 NLRB 990 (1966).As we are not ordenng that the plant be reopened. we shall order thatRespondent mail to all employees who are to be placed on the preferentialhiring lists copies of the notice.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsors, and assigns, shall take the action set forth in thesaid recommended Order, as herein modified:1. Delete paragraphs 2(d) through (f) and substi-tute the following:"(d) Make whole all employees or former employ-ees of the Del-Val facility who were on the payroll asof July 1, 1976, for any loss of pay suffered as a resultof the discrimination against them on that date untilDecember 31, 1976, the date on which the plantwould have closed by fulfilling all of the customerorders and expiration of the lease, with interestthereon as set out in the Board's Decision. Place allthe employees who were employed at the Del-Valfacility on July 1 on a preferential hiring list sepa-rately for each of its other plants now in existence orhereinafter established in the continental UnitedStates, including the Nylomatic facility, with priorityof employment on each such list to said employees inaccordance with such system of seniority or othernondiscriminatory practices heretofore applied byRespondent in the conduct of its business and there-after offer such employees reinstatement and em-ployment at each such plant in the manner set forthin the part of the Administrative Law Judge's Deci-sion entitled 'The Remedy.'"(e) Pay the Employees of the Del-Val facilitywho are represented by United Glass & CeramicWorkers of North America, AFL-CIO, CLC, theirnormal wages from the date of the Board's Decisionand Order until the earliest of the conditions set forthin the Board Decision are met."(f) Preserve and, upon, request, make availableto the Board or its agents, for examination and copy-ing, all payroll records, social security payment rec-ords, timecards, personnel records and reports, andall other records necessary to analyze the amount ofbackpay due under the terms of this Order."(g) Post at all its facilities throughout the UnitedStates, including the Nylomatic facility in Morris-ville, Pennsylvania, copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region4, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to Respondent arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material."(h) Mail to the last known addresses of all em-ployees on the hiring lists copies of the attached no-tice, on forms provided by the Regional Director forRegion 4, after such notices have been signed by au-thorized representatives of Respondent."(i) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with."2. Substitute the attached notice for that of theAdministrative Law Judge.4 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees at theNylomatic facility with plant closure if they sup-port the Union by posting notices at the Nylo-matic facility announcing the closure of otherMidland-Ross facilities.WE WILL NOT threaten our employees at theNylomatic facility with plant closure if they sup-port the Union by mailing letters to the Nylo-matic employees informing them of the closureof our Del-Val facility, or any other Midland-Ross facility, or warning employees of the nega-tive effect that unionization would have on theNylomatic plant's profitability.WE WILL NOT threaten our employees at theNylomatic facility with plant closure if they sup-port the Union by orally informing employees ofthe phaseout of the Del-Val facility and otherMidland-Ross plant closures.WE WILL NOT time and implement a plant clo-sure at any of our plants for the purpose of dis-couraging membership in, sympathy for, or ac-tivities on behalf of the Union, or any otherlabor organization.WE WILL NOT discourage membership in theUnited Glass and Ceramic Workers of NorthAmerica, AFL-CIO, CLC, or any other labororganization of our employees, by discriminat-ing in regard to hire, tenure, or any other termor condition of employment.WE WILL NOT fail or refuse to bargain in goodfaith with the Union as the exclusive bargainingrepresentative of all of our employees in the ap-propriate unit at the Del-Val facility concerningour decision to close the Del-Val facility.WE WILL NOT fail or refuse to bargain in goodfaith with the Union as the exclusive bargaining324 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.representative of all of our employees in the ap-propriate unit at the Del-Val facility about theeffects of the closing of that facility on our Del-Val employees.WE WILL NOT fail or refuse to recognize andbargain with the Union as the exclusive bargain-ing representative of our employees in the ap-propriate unit at the Nylomatic facility.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Section7 of the Act.WE WILL, upon request, recognize and bargainwith the Union as the exclusive representative ofall employees in the unit at the Del-Val facilityconcerning our decision to close the Del-Valplant.WE WILL, upon request, recognize and bargainwith the Union as the exclusive representative ofthe employees in the unit at the Del-Val facilityconcerning the effects of the closing of the Del-Val facility on the Del-Val employees.WE WILL, upon request, recognize and bargainwith the Union as the exclusive representative ofthe employees in the appropriate unit at the Ny-lomatic facility.WE WILL make whole all employees or formeremployees of the Del-Val facility who were onthe payroll as of July 1, 1976, for any loss of paysuffered as a result of the discrimination againstthem on that date until December 31, 1976, thedate on which the plant would have been closedby fulfilling all of the customer orders and expi-ration of the lease, with interest thereon.WE WILL pay the employees of the Del-Valfacility who are represented by United Glass &Ceramic Workers of North America, AFL-CIO,CLC, their normal wages for the period requiredby the Decision and Order of the National La-bor Relations Board.WE WILL place all of the employees who wereemployed at the Del-Val facility on July 1, 1976,on a preferential hiring list, separately for eachof our plants now in existence or hereinafter es-tablished in the continental United States, in-cluding the Nylomatic facility, with priority ofemployment on each such list to said employeesin accordance with such system of seniority orother nondiscriminatory practice heretofore ap-plied by us in the conduct of our business, andthereafter offer such employees reinstatementand employment at each such plant.ELECTRICAL PRODUCTS DIVISION OF MID-LAND-ROSS CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES T YOUNGBLOOD. Administrative Law Judge: Thesecases were heard before me in Philadelphia, Pennsylvania,on March 8-11 and April 5 and 6, 1977, pursuant to con-solidated complaints issued by the General Counsel of theNational Labor Relations Board and answers thereto byElectrical Products Division of Midland-Ross Corporation(herein Respondent or Midland-Ross). At issue in this pro-ceeding is whether the Respondent violated Section 8(a)(5)of the National Labor Relations Act, as amended, in that itrefused to bargain about the closing of one of its facilitiesand whether it refused to bargain in good faith about theeffects of that closing; whether the timing and implementa-tion of that closing was designed to chill unionism at an-other plant in violation of Section 8(a) and (1) of the Act;and whether this conduct so impeded the holding of a sec-ond election that a Gissel Packing Co., Inc., 395 U.S. 575(1969), bargaining order is appropriate. Respondent deniesthe commission of any unfair labor practices. Briefs werefiled by all parties and they have been duly considered.Upon consideration of the entire record made in thisproceeding, including the briefs submitted to me, and uponmy observations and the demeanor of each witness whiletestifying, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1. TIE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Ohio. Respondent hasbeen engaged in the manufacture of molded plastic compo-nents at facilities located in Tullytown, Pennsylvania(herein called the Del-Val plant), and in Morrisville, Penn-sylvania (herein called the Nylomatic plant). During thepast year, Respondent has shipped goods valued in excessof $50,000 from its Pennsylvania facilities directly to cus-tomers located in States of the United States other than theCommonwealth of Pennsylvania.The consolidated complaint alleges, the answer admits,and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that United Glass &Ceramic Workers of North America, AFL-CIO, CLC, is alabor organization within the meaning of Section 2(5) ofthe Act.III THE ALLEGED UNFAIR LABOR PRACTICESThe Midland-Ross Corporation is engaged in the manu-facture of various products from its numerous facilities lo-cated throughout the United States. The Company had325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome 28 plants located throughout the United States, in-cluding the Del-Val plant and the Nylomatic plant inPennsylvania, with which we are primarily concerned. TheDel-Val and Nylomatic facilities were purchased by Mid-land-Ross iii 1974.With the exception of the Nylomatic plant, all of theRespondent's plants and facilities throughout the UnitedStates were organized and represented by some union. Itappears from the record herein that, from the inception,the Del-Val facility was losing money, and the Companyconsidered disposing of this facility as early as 1974. It isundisputed that the Del-Val plant was a losing proposition.The Union has been the representative for the purposeof collective bargaining of all production and maintenanceemployees, including shipping and receiving employees,janitors, and truck drivers at Respondent's Del-Val plantbut excluding all employees in the bargaining unit forwhich the Tool Makers are certified, and all office clericalemployees, lab technicians, technical employees, profes-sional employees, guards, and supervisors as defined in theAct. The International Union of Tool, Die and Mold Mak-ers, a/w American Craftsman Association (herein calledthe Tool Makers) has been the bargaining representativefor the toolroom employees, including toolroom clericals,at the Del-Val plant. As indicated, the employees at theNylomatic facility in Morrisville, Pennsylvania, were un-represented.The Nylomatic and Del-Val facilities were part of theElectrical Products Division, a division of the ElectricalProducts Group. The Electrical Products Group has otherplants located in Pittsburgh, Pennsylvania, Athens, Ten-nessee, and Livingston, New Jersey. In January 1976,1 Ny-lomatic, Del-Val, and the employer's Livingston facilitywere put under the supervision and control of Mr. GeorgeW. Bickerstaff. Mr. Robert Worth was placed in the posi-tion of operations manager for the Nylomatic and Del-Valplants. These two plants were located only 7 miles apart.Mr. Worth, along with other managerial personnel, shut-tled back and forth between the two facilities. One salesdepartment, one personnel department, and one purchas-ing department served both plants. All accounting recordswere located at the Nylomatic facility, as well as the sales,purchasing and personnel offices. The Nylomatic and Del-Val facilities, along with another facility in Trenton, NewJersey, were acquired by Midland-Ross in April of 1974.They were acquired from the same individual. The Trentonfacility, being unprofitable, was closed immediately. TheDel-Val and Nylomatic operations were both engaged inthe manufacture of plastic parts.As indicated, for many years the Union represented aunit of production and maintenance employees at the Del-Val facility. In March, the Union began an organizingcampaign at the Nylomatic facility. Roy T. Albert, theunion representative in charge of the organizational cam-paign, stated that the campaign began on March I, withthe mailing of a letter to the Nylomatic employees, com-paring the various benefits of the Nylomatic employeesUnless otherwise specified, all dates refer to 1976.with those of the Del-Val organized employees. The letterconcluded by stating:Enclosed is a card that is required by law for us topetition the government for a National Labor Rela-tions Board supervised secret ballot election. Thesecards are absolutely confidential. No member of man-agement or any other worker will know who filled outcards.If you want to move ahead and insure your job securi-ty by a signed legal written union contract, then doyour part and fill out the enclosed card and mail in thepostage free envelope. Don't delay. Do it today.The letter was signed by William Chuck Kline, Interna-tional representative of the Union, and the letter also con-tained a standard union authorization card.2Albert testified that the response from the employeeswas most gratifying, and this prompted them to send an-other letter to the employees thanking them for their re-sponse and enclosing another card if they had not alreadyreturned theirs.' The letter is undated but from its languageit appears that it was mailed on March II, the day theUnion filed its representation petition with the RegionalOffice in Philadelphia. Along with the petition, the Unionsent in 32 authorization cards signed by the Nylomatic em-ployees, with a list of those employees, and in turn receiveda receipt from the Regional Office in Philadelphia. OnMarch 19, the Union mailed to the Board an additional 10authorization cards along with a list of those employees;and on June 28, the Union forwarded 4 additional authori-zation cards, making a total of 46 authorization cardswhich were placed in the hands of the Regional Office,where they stayed until the hearing in this matter.On March 10, the Union informed the Respondent thatit represented a majority of the production and mainte-nance department employees, including the toolmakersand shipping and receiving employees employed at the Ny-lomatic facility, and requested recognition and negotia-tions. By letter of March 12, Midland-Ross responded, in-forming the Union that it doubted the Union representedan uncoerced majority in an appropriate bargaining unitand that it saw no point in meeting with the Union at thattime.On March 25, the Tool Makers filed a representationpetition, Case 4-RC-12082, seeking to represent a unit ofall tool, die, moldmakers, machinists, apprentices, and al-lied toolroom craftsmen, at the Nylomatic facility. The pe-tition stated that the unit contained 10 employees.On June 10, the Regional Director for Region 4 issuedhis Decision and Direction of Election. In the Decisionand Direction of Election, the Regional Director set up2 The card states:OFFICIAL MEMBERSHIP APPLICATION AND AUTHORIZATIONI, hereby apply for membership in the United Glass and CeramicWorkers of North America, AFI.-CIO, CLC. I hereby designate andauthorize the United Glass and Ceramic Workers of North America,AFL-CIO. CLC as my collective bargaining representative in all mal-ters pertaining to wages, rates of pay and other conditions of employ-ment. I also authorize the United Glass and Ceramic Workers of NorthAmenca, AFL-CIO, CLC, to request recognition from my employer asmy bargaining agent.This lettei is G.C. Exh. 55.326 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.two separate units. Unit A, as it is called, sets up a unitconsisting of the production and maintenance employees,including shipping and receiving employees, productioncontrol clerks, and mold maintenance employees at theemployer's Morrisville, Pennsylvania, plant. Unit B con-sists of all toolroom employees, including toolroom cleri-cals at the employer's Morrisville plant. On June 22, theRegional Director issued an amendment to the Decisionand Direction of Election correcting an inadvertent errorin the original Decision and Direction of Election and di-rected that those eligible in unit A should vote whether ornot they desire to be represented by the Union, and thoseeligible in unit B should vote whether or not they desire tobe represented by the Tool Makers. Thus, there were twounits set up with the eligible employees being able to voteonly for one union in each of the two units. The employersought review of the Director's decision and, the Boardamended the Direction of Election to provide for a self-determination election among the tooling department em-ployees, as is the Board's normal procedure in the circum-stances here. See Precision Cast Parts Corp., 224 NLRB 382(1976). Thus, the employees in unit B were given the optionto decide whether they wanted to be represented in thatunit by the Tool Makers or whether they desired to berepresented by the Union. The election was scheduled forJuly 1.As counsel for the General Counsel appropriately put itin her brief, while the unions were gearing up for the elec-tion at the Nylomatic facility, management was crystalliz-ing its plans for the closing down of the Del-Val operation.As indicated previously, since acquiring the Del-Val facil-ity in 1974 Respondent had been concerned about itsprofitability. As a result, the Respondent had a firm by thename of McKinsey & Company do a market analysis of allMidland-Ross' operations, and that firm recommendedthat Midland-Ross divest itself of Del-Val. Despite thisrecommendation and heavy losses, Midland-Ross contin-ued to operate the Del-Val facility.It is undisputed that in February, prior to the Union'sorganizational campaign at Nylomatic, a so-called taskforce was assigned to evaluate management's various op-tions to eliminate the severe losses at Del-Val. When thetask force met again in April, after the advent of the Unionat Nylomatic, a decision was reached to prepare a ProjectAppropriations Request (herein called PAR). A PAR isprepared for any investment exceeding $100,000 and is ananalysis of the cost and benefits of a particular corporateexpenditure. As the closing of a facility and the moving ofmachinery obviously involved a great deal of expense, thisnecessitated the preparation of a PAR. It is fair to say thatat the time management ordered the PAR it was virtuallycertain that the Del-Val facility could not be turned into aprofitable operation. It was the recommendation of LouisZahradnik, the division comptroller, after preparing thePAR and based on available data, that they close the Del-Val facility and move certain of the machinery to the Nylo-matic facility.On June 4, Zahradnik submitted the PAR to manage-ment. William H. Satterfield, group vice president, gave hisapproval to the PAR on June 4 and circulated it through-out the corporate hierarchy for approval by the executivecommittee. On June 17, prior to final approval on thePAR, Satterfield notified George Bickerstaff that he hadreceived assurances from the top corporate officials thatapproval was forthcoming and that Bickerstaff should be-gin taking the necessary steps to close down Del-Val. OnJune 18, Bickerstaff informed Labor Relations ManagerNicholas Phillips that the PAR had been approved andassigned Robert Worth, the operations manager, the taskof shutting the plant down.There is some evidence that the Union was aware thatthe Del-Val facility was unprofitable and in financial diffi-culties. However, there is nothing in this record to indicatethat at any time prior to June 21, that the Respondentindicated, informed or otherwise notified the Union that itwas considering closing the Del-Val facility. On June 21,Phillips contacted Kline and also Schickling, of the ToolMakers, and requested that they meet him the next day atthe Bristol Motor Inn. On June 22, Phillips and Parks,from Midland-Ross, met with Kline and Schickling as re-quested. Phillips stated that he opened the meeting by in-forming those gathered that, due to the continuing deterio-ration of the economic problems at Del-Val, the Companyhad decided to close the plant and he felt they should gettogether with the committees and negotiate the closing ofthe plant and its effects and to answer any questions. Phil-lips stated that Kline completely disagreed with what hewas saying and said the Company was only trying to scarethe employees at Nylomatic; that the Company was notserious and he was going to file unfair labor practicecharges. Phillips then suggested that they get together atthe plant to meet with the two union committees so thatthey could advise the committees simultaneously. Accord-ing to Kline, Phillips said, "We are going to phase out theDel-Val, Tullytown plant." Kline told Phillips that this wasa shock and what is the problem; that nobody had told theUnion anything about this. Phillips siad they were havinglosses. Kline said he told Phillips that he knew the electionwas going on at Nylomatic, and he disagreed with what theCompany was doing and charges would be filed. Klinestated that he was never asked by anybody if the Unionhad any suggestions for saving the plant. He said that Phil-lips merely informed them that the corporate decision hadbeen made. When Kline, in fact, asked what his Unioncould do to save its members, Phillips replied, "There isnothing we can do." Although Phillips stated that the plantwas closing because of its financial losses, he did not pro-vide any' financial data on the amount of the loss.There is little doubt that the decision to close the plantwas final and not negotiable. In fact, Mr. Bickerstaff testi-fied that the decision to close the plant had been made andit was final, and that when he informed Worth to close theplant he was not asking him for any further facts or figures,but that he was closing the plant and asking for him tophase it out.Following the meeting at the Bristol Motor Inn, theunion and management representatives went to the Del-Val facility, where they met with the union's negotiatingcommittees. Phillips repeated the news of the phaseout andshutdown to the unions' negotiating committees. Followingthis, the day-shift employees were called together in threeseparate groups and informed of the decision to close the327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacility. At that time, the employees were informed by Phil-lips that there would be severance pay if there was no sabo-tage or equipment damage. Similar meetings were heldwith the employees on the second and third shifts. At noneof these meetings did Phillips give any timetable as to theproposed shutdown. Chuck Kline testified that prior to themeeting with the third shift on the morning of June 23 hementioned to Phillips that this closing was going to have abearing on the election at the Nylomatic facility, to whichPhillips replied, "It's going to have an influence on it." OnJune 22, the Respondent posted a notice on the bulletinboard at the Del-Val facility informing the employees ofthe phaseout of the Del-Val facility. The notice also in-formed the employees that the Company was currently no-tifying the employees, the union, and their customers ofthis decision.On June 22 the Respondent posted the notice referred toabove at the Nylomatic plant. This notice was not, how-ever, posted at any other Midland-Ross facility except Del-Val. On June 23, the Respondent also mailed a letter toeach of the Nylomatic employees detailing the financiallosses of Del-Val and enumerating various factors such asthird party interference which would hinder Nylomatic'sprofitability.44This letter was Jt. Exh. 5 and reads as follows:June 23, 1976Dear Fellow Employee:I have had the opportunity in the past few months to communicateto some of you on the state of business conditions in our plant. In orderto insure that all of you and your families have this very importantinformation, I am writing to you personally.Yesterday, I announced the decision by Midland-Ross to phase outoperations at the Del-Val plant. In 1975. Del-Val lost in excess of$500,000 and the trend has not improved. For the first five months ofthis year it has lost in excess of $240,000. While I personally regret thisaction, it will enable your management to concentrate solely on thesurvival of the Nylomatic operation.In 1975, Nylomatic lost in excess of $250,000. For the first fivemonths of 1976, we have apparently reversed the trend through ourjoint efforts and are now beginning to show a slight profit. As I pointedout to many of you, each Midland-Ross plant must be able to stand onits own as a viable unit. Increased wages and benefits are available onlywhen earnings are there to justify them. For your information. thelatest wage increases alone on an annualized basis cost the NylomaticPlant in excess of $70,000. I'm sure you all are aware that Nylomatichas the second highest wage rate for plastic molding operations in theDelaware Valley area. With the phasing out of the Del-Val operation,Nylomatic will have the highest rates in the area. Under Midland-Ross,wages have increased dramatically, additional holidays have beengranted, bereavement and health insurance benefits improved.Several of you have heard me mention my plans for the future ofNylomatic. As noted in the 1975 annual report, Midland-Ross corpo-rate strategy has resulted from the most intensive study ever made of itsproducts and market. It is based on concentrating our resources anddevelopment efforts in four areas, electrical products. high technology.capital equipment, steel castings and mechanical controls. The corpo-rate plan is to aggressively expand its activities in these areas throughbroadened product development programs and where appropriate, bysuitable acquisitions.The former Engineered Plastics Division of the company was inte-grated with the Electrical Products Division as one of the first steps inthe new corporate strategy. The logic of the initial move stems from thefact that most of the customers for the molded plastic components weproduce are in the electrical and electronics industries. It will also pro-mote the application of considerably more plastics technology to thedevelopment of new electrical products for current and future Mid-land-Ross requirements.On June 29, 2 days before the election, Respondent heldmeetings with all three shifts of the Nylomatic employeesand again reminded these employees of the closing of theDel-Val facility and again urged the employees to voteagainst the Union. On June 30, a meeting was held be-tween the unions and management to discuss the effects ofthe closing of the Del-Val facility. At this meeting Phillipsinformed the union representatives that after the vacationshutdown which would be July I until July 19, Respondentwould need 12 to 15 employees in the production andmaintenance unit and two employees in the tool and dieunit and one apprentice in the tool shop. The issue of sev-erance pay came up first. Phillips requested that they putseverance pay aside and dispose of some of the other issuesthat had been brought up by the unions. The unions weretold to bring up anything they wanted to discuss. Theunions and the Respondent did come to agreement on apro rata vacation plan and on the continuing provision ofgroup insurance benefits. Phillips left the room and made ahandwritten document encompassing the proposals whichhad been agreed on and what the Company thought wouldbe a fair and equitable severance pay schedule.' Phillipshanded a copy of the severance pay schedule to Kline, and,after Kline had examined the paper, he informed Phillipsthat he disagreed with whatever was going on, and statedthat the Union had filed charges, but he said, "Why don'tyou double this for the employees. They've been good em-ployees and good producers. We've never had any prob-lems, we've never had a strike, we never had an arbitrationcase." According to Kline, Phillips responded that that is-sue was not bargainable, advising, "This is it, it's from thehigher ups." Richard Strauss, who attended this June 30meeting, and who was at that time the tool manager ofNylomatic and Del-Val tool shops, testified that Kline didrequest Phillips to double the amount, but, in his view,We have realigned the sales efforts by bringing Cal Engle back intothe Nylomatic operation to concentrate on developing new accountsand rejuvenating some of our older ones. We have extremely close tieswith other Electrical Products Division plants through the efforts ofMushtaq Punjani and myself. We are determined to accomplish ourobjective of putting Nylomatic on a profitable basis. To do so, we alsoneed your cooperation.On July i, 1976, you will be asked to exercise your nght to vote forthe Company or to vote for a third party to represent you. I urge you togive this decision your sincere. careful consideration. If you vote for theCompany, we will continue to be able to resolve any problems that maycome up without a third party coming between us.Your management does not want a third party in the plant because athird party may create complex working conditions, we may have tohire unnecessary workers and we may have work stoppages, strikes orslowdowns. All of these have a negative effect on the profitability ofour plant. You all know that you don't need a third party to continuegetting good treatment at this plant.Even if you signed a card you will have the right to vote "NO" in asecret ballot election. .. .. ..NO TO DUESNO TO STRIKESNO TO VIOLENCENO TO THE ENCOURAGEMENT OF DISTRUST BETWEENUSIf we are to succeed in making Nylomatic a sound, profitable busi-ness which will give you security, we don't need the presence of aunion-we need the utmost in trust, cooperation, and the spint whichyou have exhibited in the past.This document is G.C. Exh. 7.328 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.Kline said this in a joking manner and was only kidding.6Shortly thereafter the June 30 meeting broke up.The election was held on July 1, and ironically this wasthe last day the employees worked at the Del-Val plant.When the employees went on vacation, they never returnedbecause the plant never reopened. The tally of ballots inunit A shows that the approximate number of eligible vot-ers was 68. Twenty-eight votes were cast for the Union,and 37 votes were cast against the Union. In unit B thetoolroom employees selected the Tool Makers as their rep-resentative. Objections to the conduct of the elections werefiled by both the Respondent and the Union, and the elec-tions in the production and maintenance unit and the toolunit were set aside.7After July I, there was no further production at the Del-Val facility. Much of the Del-Val equipment was sold andsome of it was moved to the Nylomatic plant, which con-tinued to produce various products which had previouslybeen manufactured in the Del-Val facility. In fact, of the12 transfer presses at the Del-Val facility, 6 were moved tothe Nylomatic plant. Additionally, one wheelobrator, onepillmaker, one supersonic wash, one sandblast, and twodrill presses were also moved to the Nylomatic facility,where they were phased into production.On August 3, the Company met with the Tool Makers todiscuss the effects of the closing. Apparently they came toterms, and the Tool Makers were satisfied and signed aso-called memorandum of agreement. On August 4, theCompany met once more with the Union to discuss theeffects of the closing of the Del-Val facility on the Del-Valemployees. At this meeting the company contingent in-cluded Company Counsel George Gardner. Gardner wasintroduced to the assemblage, and Mr. Phillips presentedMr. Kline with a memorandum of agreement. This memo-randum covers the two items agreed upon, that is, thegroup insurance continuation and the pro rata vacation. Inaddition it included the severance pay schedule and con-tained the following paragraph:The parties agree that during the negotiations withrespect to the phaseout and closedown of the Del Val6 1 have carefully read this transcript dealing with the testimony of Mr.Kline and I personally observed Mr. Kline in the courtroom and I knowthat this was not a joking matter to Kline. It is my conclusion that Kline didrequest Phillips to double the amount as a counterproposal and Phillipsreplied that it was not bargainable: that higher-ups had given this amountand that is it.7In its answer the Respondent argues that the objections to the electionfiled by the Union were untimely, and therefore there cannot be any type ofa Gissel remedy entered in this case because no objections were in fact filed.The objections to the election are not before me. The Acting Regional Di-rector ruled upon the objections to the election, apparently finding themtimely. The Respondent's recourse, if any, was the filing of exceptions withthe Board.s This memorandum of agreement is designated as Resp. Exh. 2. Theoriginal document submitted in evidence at the hearing was an unsigneddocument. On June 25, 1977. after the heanng the Respondent made amotion to substitute a signed copy of its Exh. 2 and asked that it be substi-tuted or, in the alternative, be added as an additional exhibit. The Respon-dent advised that this document was furnished by the General Counsel afterthe hearing and constitutes evidence which was unavailable to them at thehearing. There being no objection to this substitution. I will substitute thecopy signed by William Kline, Kenneth W. Long. and Delores Crawford forthe unsigned document which was put in at the hearing. This document willbe marked as Resp. Exh. 2.plant, each party had the opportunity to make propos-als with respect to any subject or matter it wished em-bodied in this memorandum of agreement, that nego-tiations were conducted on a good faith basis, that theunderstandings and agreements arrived at by the par-ties after the exercise of that opportunity are set forthherein.After reading the document, Kline advised the Respon-dent that he opposed that clause and stated that he was notgoing to sign the agreement because it relieved the Compa-ny of all responsibility for the unfair labor practices.9Klinereminded Phillips that he had told them on June 22 or 23that there would be severance pay if there was no sabotageor equipment damage. Kline then complained that gettingthe severance pay was now conditioned upon his signingthis memorandum of agreement, in which case he would beagreeing that the Company had bargained in good faith.This precipitated a heated argument between Kline andPhillips, and Phillips told Kline that his credibility leftsomething to be desired. Although the memorandum ofagreement appears to have been signed by Kline at somepoint, it was made clear by Kline at the meeting that hecould not accept the memorandum of agreement until hegot approval from his attorney. And apparently that ap-proval was never granted.On August 13, in response to a letter of August 6 fromKline relative to severance pay, Respondent forwarded aletter to the Union, ostensibly offering to meet and negoti-ate if they had anything further to negotiate.'0Kline ac-knowledged that he had received this letter, but he does notrecall its text.tIn any event, in subsequent conversationsbetween Kline and Phillips it was made clear that Klinecould not accept any memorandum of agreement until hegot the approval of his attorney, and his attorney had notgiven such approval.Discussions and ConclusionsIn Textile Workers Union of America v. Darlington Manu-facturing Co., 380 U.S. 263 (1965), the Supreme Court heldthat an employer had an absolute right to terminate hisentire business for any reason he pleases, and that when anemployer closes his entire business, even if it is motivatedby vindictiveness towards a union, such action is not anunfair labor practice. Thus, it is clear that where an em-ployer decides to terminate his business entirely, his deci-sion to close the business cannot be an unfair labor prac-tice and therefore he does not have to bargain about thedecision to close the entire business. However, in situationswhere the employer is under no obligation to bargain withthe union about the decision to go out of business entirely,he must nevertheless bargain with the union about the ef-fects of the closing on the employees involved. SeeN. L. R. B. v. Royal Plating and Publishing Co., Inc., 350 F.2d9On July 6. 1976, the Union filed 8(ahXI) (3). and (5) charges againstRespondent.By this time the Union had filed the charge on which this proceeding ispredicated.1i In this letter Respondent acknowledged that there was no sabotage ordamage at the plant, although during the heanng certain of Respondent'switnesses testified to the contrarN329 DECISIONS OF NATIONAL LABOR RELATIONS BOARD191, 196 (3d Cir. 1965). On the other hand, the employerwho partially goes out of business must bargain with theunion about the very decision to close the plant as well asthe effects of the closing on the employees. See SummitTooling Cotroany and Ace Tool Engineering Co., Inc., andSummit Tooling Company Division of Ace Tool EngineeringCo., Inc., 195 NLRB 479 (1972), and Ozark Trailers Incor-porated and/or Hutco Equipment Company and/or Mobile-freeze Company, Inc., 161 NLRB 561 (1966).Here, Midland-Ross operated some 28 plants. At leastfive of these were within the same division and involved inmaking similar products. The Del-Val and Nylomatic facil-ities were particularly involved in making similar products,in that much of the machinery involved in the Del-Valfacility was transferred to the Nylomatic plant. There is noquestion that Midland-Ross is still in business and is still inthe business of making the same or similar products that itwas making at the Del-Val facility. It is obvious that Mid-land-Ross did not go completely out of business. It is alsoobvious that it did not go completely out of the business ofmanufacturing products similar to those it manufactured atthe Del-Val facility. Thus, it is my conclusion that this wasa partial closing, like that involved in Ozark Trailers, supra,and that the Respondent was under a duty to bargain withthe Union about its decision to close the Del-Val facility aswell as the effects of that closing upon the employees in-volved.The complaint alleges that since on or about June 17,and continuing to date, Respondent has refused, and con-tinues to refuse, to negotiate with the Union about its deci-sion to shut down or phase out the Del-Val operation. Inmy view, this issue requires very little discussion, for it isclear in this record that when the Union was finally noti-fied of the Respondent's decision to close the plant, thedecision to close was final. In fact, George Bickerstaff testi-fied that when he informed Phillips of the closing there wasnothing to be discussed, the decision was final. Kline testi-fied that when Phillips notified him of the closing he askedif there was anything they could discuss. Phillips said,"Nothing." Respondent was well aware at least in Aprilthat it was considering closing down or phasing out theDel-Val facility. In fact, in February the Respondent be-gan gathering material and facts to determine the future ofthe Del-Val facility. In April, when top management real-ized that there were serious questions as to whether Del-Val could ever be a profitable enterprise, it started thepreparation of a PAR. The PAR confirmed the obvious,that is, that the Del-Val facility could never be a profitableenterprise. Thus, on June 4, Satterfield approved the rec-ommendation of the PAR and submitted it for corporateapproval. The recommendation of the PAR, as indicatedpreviously, was for Midland-Ross to divest itself of theDel-Val facility and transfer certain of the machinery tothe Nylomatic facility. On June 17, Satterfield informedBickerstaff of the closing; that the PAR would be ap-proved and would authorize him to take the necessarysteps to close the facility. Even on this date, the Respon-dent did not notify the Union of the impending closing ofthe Del-Val facility. It was not until the meeting betweenPhillips and Kline at the Bristol Motor Inn that the Unionwas first notified of the closing of the facility. At this point,it was afait accompli, as Phillips said there was nothing thatcould be done. It is therefore my conclusion that Respon-dent unilaterally decided to close this facility and refusedto bargain with the Union about this decision to close thefacility, in violation of Section 8(a)(5) of the Act.The complaint also alleges that Respondent bargained inbad faith with the Union concerning the effects of the clos-ing of this facility. The record reflects that the parties meton two occasions to discuss the effects of the closing, June30 and August 4. At the June 30 meeting, Kline crediblytestified, and he was supported by Ken Long, that they metwith Phillips and agreed upon pro rata vacation and groupinsurance benefits. Thereafter, Phillips left the room andwhen he returned he presented them with the Company'sserverance pay proposal. Kline informed Phillips that theyshould double the amount, as the employees had beengood workers and good producers. Phillips replied that thiswas not bargainable, that "this is it, it's from the higher-ups." It is obvious that this issue was closed and was notopen for negotiations and that the Company was acting inbad faith in attempting to compel the Union to agree to itsproposal, which was nonbargainable. According to Long,Phillips told them that this is what corporate headquarterssent down and this is all you will get. It is apparent thatKline did not agree with the company proposal on sever-ance pay, and he stated he wanted it doubled, and that hefelt he should have the right to bargain about it. There isno doubt that the Respondent's position on this item wasnonbargainable, and this foreclosed any possibility ofgood-faith bargaining on this issue.At the August 4 meeting the company negotiatorsshowed up with the company counsel, Mr. George Gard-ner, and presented the Union with a typewritten memoran-dum of agreement which set forth the pro rata vacationschedule, the insurance benefits, and the Company's sever-ance pay schedule. This agreement also contained a closingparagraph wherein the Union had to agree that the Com-pany had bargained in good faith before the severance paywould be paid. It is undisputed that, on June 22, Phillipsinformed the Union and the employees that there would beseverance pay provided there was no sabotage of equip-ment. There is nothing in this record that would indicatethat any employee was involved in any sabotage of any ofthe Company's equipment or the tools of its customers. Infact, in its August 13 letter, the Respondent admitted thatthere had been no sabotage or damage to equipment. Itappears that the Company, by August 4, had backed off ofthat promise and was then conditioning the payment ofseverance pay upon the Union's signing of the memoran-dum of agreement, stating that the Company had bar-gained in good faith about the closing of the Del-Val facil-ity and its effects on the employees.In view of the Respondent's position at the June 30meeting that the severance pay issue was not bargainableand the Union must accept what was offered, and in viewof the Respondent's August 4 position that to get any sev-erance pay the Union must sign the memorandum ofagreement, agreeing that the Company had bargained ingood faith throughout the negotiations, it is my conclusionthat at all times material at the June 30 and the August 4meetings the Respondent was engaged in bad-faith bar-330 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.gaining concerning the effects of the closing down of theDel-Val facility.The Respondent argues that on August 13 it submitted aletter to Mr. Kline in which it offered to bargain about anyaspect of the closing of the Del-Val facility. In that letterthere is reference made to a letter from Kline to Phillips ofAugust 6 regarding severance pay for the Del-Val employ-ees. After discussing the fact that the Company was underno obligation to grant severance pay, and stating that theemployees cooperated and that there was no sabotage ordamage to equipment, the Phillips letter closes with thisparagraph:My response to your demand in regard to severancepay was not as you have stated in your letter but thatI would be glad to continue to bargain on the itemswhich we agreed to and were reduced to the phaseoutagreement I submitted to you at our meeting on Au-gust 4, 1976. When we reach total agreement, we willbe glad to grant severance pay.In view of the fact that the employer violated Section8(a)(5) in refusing to bargain about the closing of the plant,and the fact that I have found that the employer bargainedin bad faith about the effects of the closing, and, assumingthe August 13 letter to be an offer to bargain about theeffects, it is my conclusion that the Union was under noobligation to take the August 13 letter at face value. It hadbeen told at two other bargaining sessions that the purposewas to bargain about the effects of the closing. However, assoon as severance pay was mentioned the Union was toldthat it was not bargainable, and at the last session it wasnot only not bargainable but the Union was advised thatthere would be no severance pay unless it agreed that theRespondent had not engaged in unfair labor practices. Infact, I am not quite sure that the August 13 letter is an offerto meet and discuss all of the aspects of the closing of theplant. The Respondent closes its letter by stating that"when we reach total agreement we will be glad to grantseverance pay." Thus, it appears that all items must beresolved before severance pay will be considered. As Re-spondent had already advised the Union that severancepay was not bargainable, it is my conclusion that a remedi-al bargaining order is required to compel the Respondentto bargain in good faith about the effects of the closing,including severance pay.The complaint alleges that Respondent engaged in inde-pendent violations of Section 8(aKI) of the Act by, on orabout June 22, posting a notice at the Nylomatic facilityinforming employees of the phaseout of the Del-Val plant;by informing Nylomatic employees by letter of the phase-out of its Del-Val plant and warning the employees of thenegative effect that unionism would have on the Nylomaticplant's profitability; and by, on or about June 29, throughRobert Worth, orally informing employees of the phaseoutof the Del-Val plant. The General Counsel argues that bythese three enumerated acts during the organizational cam-paign at the Nylomatic facility the employer was impliedlythreatening its employees to close the Nylomatic facility inthe event of unionization.It is well settled that an employer is free to communicateto his employees any of his general views about unionismor any of his specific views about a particular union, solong as the communications do not contain a threat ofreprisal or force or promise of benefit. The employer mayeven make a prediction as to the precise effects he believesunionization will have on his company, but that predictionmust be carefully phrased on the basis of objective facts toconvey his belief as to demonstrable probable conse-quences beyond his control or to convey a managementdecision already arrived at to close the plant in case ofunionization. If there be any implication that the employermay or may not take the action solely on his own initiativefor reasons unrelated to economic necessities and knownonly to him, the statement is no longer a reasonable pre-diction based on the available facts but a threat of retalia-tion based on misrepresentation and coercion, and as suchwithout the protection of the first amendment. An em-ployer is free to tell only what he reasonably believes willbe the likely economic consequences of unionization thatare outside his control and not threats of economic reprisalto be taken solely on his own volition. See N. LR.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 618, 619 (1969).The union organizational campaign in this case beganon March I with the mailing of a letter and authorizationcards to the Nylomatic employees. A second mailing wasaround March 10 or II1. On March II1, the Union notifiedthe Employer that it represented a majority of its employ-ees and requested recognition. The Employer denied recog-nition. doubting the Union's majonty status. Had the em-ployer left matters as they were at this point in time, noproblem would have arisen and the election, which wasultimately directed for July 1, would have taken place with-out any problems. However, the Employer did not leavethings as they were. In fact, it began the implementation ofa prior probability that the Del-Val plant would be closedand began immediately evaluating the future profitabilityof that unionized plant. It was around June 17 when thefinal decision to close the Del-Val plant was arrived at bythe Respondent, and that decision was final.Midland-Ross could not wait to notify the Nylomaticemployees of this decision. Thus, on June 22, the same dayin which it informed the Union at Del-Val and the employ-ees at Del-Val that the plant would be closed, the Em-ployer posted the same notice on the bulletin board at theNylomatic facility, notifying the Nylomatic employees thatthe Del-Val facility would be closed. The Respondent waswell aware of the fact that a union election was forthcom-ing on July 1. The Employer was also well aware of the factthat the employees at Nylomatic were aware that the Del-Val employees were unionized and were operating under aunion contract. The Employer admitted that the only no-tices which had previously been posted at the Nylomaticfacility were those that affected both facilities, such as no-tices about picnics and vacations, etc.The Employer justified its posting of the notice of theDel-Val closing on the Nylomatic bulletin board by statingthat it was necessary because certain employees who workat the Nylomatic facility, such as those in the payroll sec-tion, personnel office, and many supervisors, also cover theDel-Val facility, and the posting was to inform these peopleof the closing because they were vitally interested in thecontinuation of the Del-Val facility. This explanation331 DECISIONS OF NATIONAL LABOR RELAI IONS BOARDmight be adequate and acceptable but for the fact that thenext day, on June 23, the Respondent mailed a letter ad-dressed to all of the Nylomatic production and mainte-nance employees from Plant Manager Robert Worth againinforming the employees of the closedown of the Del-Valfacility. This letter explained the losses at the Del-Val facil-ity in 1975 and the losses for the first 6 months of 1976.The employer expressed its regret of the closing of the Del-Val facility but indicated that this would permit it to con-centrate on Nylomatic's survival, thus indicating to the em-ployees that there was something economically wrong atthe Nylomatic facility. The letter stated that Nylomatichad lost $250,000 in 1975 and showed a slight profit during1976 and that increases in wages and benefits are availableonly when earnings are there to justify them. The letterpointed out that the last wage increase at Nylomatic cost inexcess of $70,000 and that the phasing out of the Del-Valoperation Nylomatic would have the highest rates in thearea. The letter stated that, as each plant had to stand onits own, it was hoped through the efforts described in theletter that management would be able to make Nylomatica profitable enterprise, thus again, indicating that it wasnot. The letter concluded by stating that the Company didnot want a third party in the plant because a third partymight create complex working conditions. The Companymight have to hire unnecessary workers and it may havework stoppages, strikes, or slowdowns, all of which have anegative effect on the profitability of the plant. The letteralso informed the employees that even though they hadsigned authorization cards they still had the right to vote inan election, and they could vote no to dues, no to strikes,no to violence, and no to the encouragement of distrustbetween us. There is no getting around the fact that thisletter was intended to indicate, and in fact did indicate,that unionization can lead to the disruption of productionand the loss of plant profitability, which can lead, as shownat the Del-Val plant, to plant shutdown. The Company didnot point in any way to any objective fact that could causeeconomic problems at the plant. It did point, however, tothe fact that there might be slowdowns, shutdowns, workstoppages, violence, and distrust between the employeesand the management. There is nothing in this record toindicate that there was ever a strike at the Nylomatic facil-ity or the Del-Val plant, that there was ever any mistrustbetween the Company and the Union, or that there wereever any slowdowns or work stoppages. These certainly arenot objective considerations as enunciated in the Gisselcase.The clear implications are that because the Del-Val facil-ity had lost money it was shut down; that the employeesknew that Nylomatic's economic position was precariousand that unionization would cause a loss of money, andtherefore the employees were risking the shutdown of thisplant. This same message was reiterated during the meet-ings with the employees of each shift, 2 days before theelection. The same presentation was given at each meeting.The employees were told again that the Del-Val facilityhad suffered financial losses over many years and thatmanagement had finally decided to close it down. Phillipstold the employees that, if they did not go union, when theCompany profited, they would profit. This statementconstitutes a clear promise of benefit if they voted againstthe Union. Carl Engle, the sales manager, told the employ-ees that the plant was very profitable without a union andwarned that unionization could hurt business because, if aunion were in the plant, they could not promise that saleswould be delivered on time because of strikes; and hetherefore could not promise customers an exact date fordeliveries, and in these types of circumstances a unioncould hurt business. Again, no objective facts were pre-sented to support management's thesis that unionizationwould have dire economic consequences at Nylomatic.Management admitted that these meetings were basicallyin reference to the upcoming election.It is my conclusion that the actions of the Respondent,as enumerated above, were part of its grand design to in-timidate employees by suggesting, in the absence of anyobjective criteria, that unionization can lead to plant shut-down. The Respondent's conduct clearly shows that it in-tended the Del-Val closing to have an impermissible effecton the employees' deliberations concerning unionization atNylomatic, and in my view is violative of Section 8(a)(1) ofthe Act.The complaint also alleges that the Respondent's phase-out and shutdown of operations at the Del-Val facilitywere timed and implemented in order to affect the out-come of the election and to discourage the employees atRespondent's Nylomatic plant from designating a labor or-ganization as their collective-bargaining representative.In Textile Workers Union of America v. Darlington Manu-facturing Co., et al., 380 U.S. 263, the Supreme Court stat-ed:If the persons exercising control over a plant that isbeing closed for anti-union reasons (I) have an inter-est in another business, whether or not affiliated withor engaged in the same line of commercial activity asthe closed plant, of sufficient substantiality to givepromise of their reaping a benefit from the discourage-ment of unionization in that business; (2) act to closetheir plant with the purpose of producing such a re-sult; and (3) occupy a relationship to the other busi-ness which makes it realistically foreseeable that itsemployees will fear that such business will also beclosed if they persist in organizational activities, wethink that an unfair labor practice has been made out.Thus, the Supreme Court states that although an employerhas an absolute right to terminate its entire business forany reason it pleases, it may not partially terminate a busi-ness where such termination is motivated by a purpose tochill unionism in any of its remaining plants, and where theemployer may reasonably have forseen that such closingwould likely have that effect.As the Board had made no findings with respect to theeffect of the closing on employees at any other of the Em-ployer's plants, the case was remanded to the Board forfurther proceedings.In the remand, Darlington Manufacturing Company,Deering Milliken & Co., Inc., and Deering Milliken, Inc., 165NLRB 1074, 1083 (1967), the Board stated:In concluding that such a purpose to chill existed,we have relied upon what we consider to be fair infer-332 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.ences arising from the totality of the evidence, consid-ered in the light of the then-existing circumstances.Respondent argues that the Supreme Court is requir-ing "concrete, specific, independent proof" of a pur-pose to chill unionism. Insofar as this formulation isintended to be a restatement of the Court's standardthat there must be "a showing of motivation which isaimed at achieving the prohibited effect," we concur.But the requisite motivation may be proved by some-thing less than direct evidence, rarely available incases of this kind. In this branch of the law, as in allothers, proof of motive may be supplied by circum-stantial evidence which affords a sound basis fordrawing inferences.The Board found that Darlington did intend to chillunionism in its remaining plants, based primarily upon re-peated expressed hostilities of the Company toward theUnion. In George Lithograph Company, 204 NLRB 431(1973), the Board found that the chilling may be inferredfrom the foreseeability of the employer's actions upon theemployees.I have previously found that this was a partial closing, inthat the employer closed only its Del-Val facility and theNylomatic facility remained an operating concern, as did27 of the employer's other plants. The General Counseland the Charging Party do not appear to question that theRespondent's decision to close the Del-Val facility wasbased upon legitimate economic considerations. But theyargue that the employer nevertheless timed and implement-ed the closing to have the maximum impact on the employ-ees at the Nylomatic facility to influence their decision onthe forthcoming election. The employer on the other handcontends that the Del-Val facility was closed for economicreasons only ard that the timing and implementation ofthe closing was due to the lack of customer orders becausethey pulled their tools out and canceled further orders, andby the fact that the Company had to notify the landlord byJune 30 of its intention to cancel its lease. It is a fact thatthe lease extended until December 31, and if it was notcanceled by June 30 it would automatically renew itself foranother year. There is no question but that the lease had tobe canceled prior to June 30, and I so find. While the noti-fication to the landlord of its desire to cancel the lease byJune 30 was a necessary requirement and explains why itwas necessary to reach a decision by that date, it fails toexplain why the facility was actually closed so precipitous-ly, and why the employees at Nylomatic had to be notifiedpnor to the July I election. The Company argues that ithad to notify the employees at the same time it notified thelandlord because the fact of the closing would have beenleaked to the employees by the landlord and this wouldhave upset the employees more than if the employer hadnotified them. I find this very hard to believe because thereis no evidence in this record to even suggest that the land-lord was aware of the union election at the Nylomaticplant or would have been in any way concerned. It is myview that the employer could have notified the landlord ofits decision to close the plant at any time prior to June 30without also notifying the employees of the impendingphaseout of the Del-Val operation. In my view, this wasnot a consideration at the time the employer made its deci-sion to close but in fact was an afterthought as a defense tothe impromptu notification of its impending phasing out ofthe Del-Val facility.There are other considerations, as suggested by the Gen-eral Counsel, that give rise to the conclusion that the tim-ing and implementation of the closing was done to chillunionism at the Nylomatic plant. In this connection, it isnoted that although the Del-Val facility had been losingmoney since 1974 it was not until April of 1976, shortlyafter the filing of the union petition, that management atDel-Val began seriously to consider the closing of the Del-Val facility. At this point, they commissioned the prepara-tion of the PAR. This PAR was submitted on June 4, withthe recommendation to close the Del-Val facility, and wasfinally approved on that recommendation on June 17, just2 weeks prior to the July I election.Also the preparation of the PAR and the decision toclose the Del-Val facility were made in a very secretivemanner, and the Company in no way notified the Union ofits intention to close the plant until the decision had beenfinally made. And even then, the employer did not notifythe Union until June 22, 5 days after the decision had beenmade and 9 days before the election at the Nylomaticplant. At this point, the Company took very careful stepsto notify the employees aL the Nylomatic plant of the clos-ing of the Del-Val facility. These various steps to notify theNylomatic employees of the Del-Val closing and the conse-quences from that have been discussed in a previous sec-tion of this decision and found to be violative of Section8(a)( ).The one factor which I consider most important is thetiming of the notification to the Nylomatic employees. It ismy view that the Del-Val facility would ultimately haveclosed for economic considerations, and in all probabilitythis would have occurred around December 31. Although Iconsider the closing to have been purely for economic rea-sons, its acceleration and the timing of the notification tothe Nylomatic employees were designed to have an impacton the Nylomatic employees.Thus, it is my conclusion that the Respondent couldhave notified the landlord prior to June 30 of its intentionnot to renew the lease, without the landlord exposing theRespondent's hand to the employees, because there is noevidence to indicate that the landlord was even concernedor knew about the Union's organizational campaign at theNylomatic plant. The Del-Val employees were due to taketheir vacations beginning July 1. the date of the election.They' were to return to the plant on July 19. At the time theEmployer notified the employees of its intention to phaseout the Del-Val facility, it gave no exact date when thecloseout would be final. Thus, when the Del-Val employeesleft for their vacation they were not aware of the date uponwhich the Del-Val facility would be closed. It is quite possi-ble that many of them assumed, like Union RepresentativeKline, that this was only a threat of closing in order toaffect the vote of the Nylomatic employees. Needless tosay. the Respondent could have withheld the notice ofJune 22 and notified the employees of its intent to closeafter the election so that it would not have interfered withthe election. This brings me to the inescapable conclusion333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent's sole purpose of announcing the clos-ing of the Del-Val facility on June 22 was to chill unionismat the Nylomatic plant. Not only was this a foreseeableresult, but in fact did occur, as several of the employeestestified that once they learned of the fate of the Del-Valfacility they knew that the Union was not for them. Theresults of the election also demonstrate this fact. Accord-ingly, I conclude that by the timing and implementation ofthe closing of the Del-Val facility the Employer intended tochill unionism at the Nylomatic facility and thereby en-gaged in conduct violative of Section 8(a)(3) and (1) of theAct. See Darlington, supra.The complaint also alleges that unit A, as describedabove, constitutes an appropriate unit for the purpose ofcollective-bargaining; that since June 5, a majority of theemployees in unit A designated the Union as their majorityrepresentative and, since March 10, the Union has de-manded that Respondent bargain collectively with it; thatsince on or about June 17, Respondent has failed, and con-tinues to fail, to recognize and bargain with the Unionnotwithstanding its majority status; and that, because theEmployer's unfair labor practices in violation of Section8(a)(1) and (3) of the Act are so serious and substantial incharacter and effect, the entry of a remedial order requir-ing the Respondent to recognize and bargain with theUnion in unit A is warranted. Stated otherwise, the Gener-al Counsel is requesting that a bargaining order be enteredagainst Respondent because, following its refusal to bar-gain with the Union, it engaged in unfair labor practices soserious as to make the holding of another election impossi-ble.In N.L.R.B. v. Gissel Packing Co., inc., 395 U.S. 575, theSupreme Court approved the issuance of bargaining orderswhere an employer's conduct had a tendency to underminethe union's majority strength and impede the election pro-cess. The Court stated that in certain cases where the em-ployer's conduct is so outrageous and pervasive the Boardand the Courts have approved the issuance of a bargainingorder. In such cases, however, the Court pointed out thatthere must be a showing that at one point the union repre-sented a majority of the employees involved. In fashioningthe remedy, the Board can take into consideration the em-ployer's unfair labor practices and the likelihood of theirrecurrence in the future. If the Board finds that the possi-bility of erasing the effects of past practices and of ensur-ing a fair election is slight, then, on balance, a bargainingorder should issue.The General Counsel argues that this is an appropriatecase for a Gissel bargaining order, in view of the fact thatthe Union did at one point have a majority status in unit Aand that the Employer's unfair labor practices which Ihave previously found, will have a lasting effect in theminds of the employees in the Nylomatic facility and thatthe holding of a second election at that facility would befutile.I will deal first with the question of whether the Unionever represented a majority of the employees in an appro-priate bargaining unit. The employer argues that unit A isnot the appropriate unit to use to determine whether theUnion represented a majority of employees but, on theother hand, argues that the Union must demonstrate that itrepresented a majority of the employees in the unit inwhich it petitioned for, which was a unit consisting of allproduction and maintenance employees and the toolroomemployees, which would be a combination of unit A andunit B. Secondly, the Employer argues that the cards sub-mitted by the General Counsel are invalid because the em-ployees testified that they were under the impression thatthey were signing these cards solely for the purpose of ob-taining a Board election.As to the first contention made by the Respondent, it istrue that when the Union petitioned for an election itsought a unit consisting of all production and maintenanceemployees, including shipping and receiving employeesand toolmakers, a unit consisting of approximately 75 em-ployees. It is this unit that Respondent contends that theUnion is bound by and that its majority status must beshown among these approximately 75 employees. TheGeneral Counsel argues that it is not the unit that theUnion petitioned for that it must show its majority statusin, but the unit which was in fact found appropriate by theBoard, which is unit A, consisting of only the productionand maintenance employees, a unit of approximately 68employees.In the Gissel case the appropriateness of the units in-volved was not in question. Here, although the Union peti-tioned for a unit consisting of all production and mainte-nance unit employees as well as the toolroom employees,the Regional Director with Board approval found that aunit consisting of the production and maintenance employ-ees alone was the appropriate unit. That unit is called unitA. Unit B consisted of the toolroom employees. On review,the Board agreed with the Regional Director's unit findingsbut gave the employees in the toolroom unit, unit B, anopportunity to decide whether they wanted to be repre-sented by the Union or by the Toolworkers Union. It is myconclusion that it makes no difference what unit is actuallypetitioned for by the union involved; the Union's majoritystatus must be shown at some point in the unit which isultimately found to be appropriate by the Board. In thiscase, it was the production and maintenance unit, unit A,and so far as I am concerned, I am bound by this findingof the Board. As this unit consisted of 68 employees, it isincumbent upon the General Counsel to establish that atsome point the Union represented a majority of the em-ployees in that unit.In support of its conclusion that the Union represented amajority of the employees in unit A, the General Counselcalled some 38 employees to the witness stand who testifiedconcerning the authorization cards which they gave to theUnion and which were given by the Union to the RegionalOffice in connection with the representation case andwhich have been in the exclusive hands of the RegionalOffice since that time.The Respondent objects to the use of cards to establishthe majority status of the Union, apparently taking the po-sition that the employees signed, dated, and returned thesecards to the Union solely on the belief that they were givenconfidentially and for the sole purpose of obtaining anelection before the National Labor Relations Board. In thisconnection, the Respondent was permitted wide latitude incross-examining each employee as to why he signed the334 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.authorization card. Many of the employees testified thatthey signed these cards because they thought that ultimate-ly there would have to be an election before the Unionwould be their representative. Many testified that theysigned the card to obtain additional information about theUnion. The Respondent inquired quite extensively into thesubjective intent of the employees in signing authorizationcards.Generally, however, the subjective intent of the employ-ee in signing the union authorization card is irrelevant.In the Gissel case the Court was confronted with theproblem of whether the authorization cards could be takenat face value or whether you could inquire into the subjec-tive intent of the signer. The Court stated at 584:Under the Cumberland Shoe doctrine,'2if the carditself is unambiguous (i.e., states on its face that thesigner authorizes the Union to represent the employ-ees for collective bargaining purposes and not to seekan election), it will be counted unless it is proved thatthe employee was told that the card was to be usedsolely for the purpose of obtaining an election.In deciding this matter, the Court in the Gissel 3 deci-sion stated:In resolving the conflict among the circuits in favorof approving the Board's Cumberland rule, we think itsufficient to point out that employees should be boundby the clear language of what they sign unless thatlanguage is deliberately and clearly cancelled by aunion adherent with words calculated to direct thesigner to disregard and forget the language above hissignature. There is nothing inconsistent in handing anemployee a card that says the signer authorizes theUnion to represent him and then telling him that thecard will probably be used first to get an election....We cannot agree with the employers here that employ-ees as a rule are too unsophisticated to be bound bywhat they sign unless expressly told that their act ofsigning represents something else....We agree, however, with the Board's own warningsin Levi Strauss & Co., 172 NLRB 732 and fn. 7 (1968),that in hearing testimony concerning a card challenge.trial examiners should not neglect their obligation toensure employee free choice by a too easy mechanicalapplication of the Cumberland rule. We also accept theobservation that employees are more likely than not,many months after a card drive and in response toquestions by company counsel, to give testimony dam-aging to the Union, particularly where company offi-cials have previously threatened reprisals for union ac-tivity in violation of § 8(aXl). We therefore reject anyrule that requires a probe of an employee's subjectivemotivations as involving an endless and unreliable in-quiry.In applying these principles to the case at bar, it appearsthat unless the employees were told by the solicitor of thecard or some other union adherent or union representative12 Cumberland Shoe Corporation, 144 NLRB 1268 (1963),1 Gissel, supra at 606-08.that the cards were solely for the purpose of obtaining anelection, the card is valid and should be counted towardsestablishing the Union's majority status notwithstandingthe employees' subjective intent. The record is clear in thiscase that at no time prior to the mailing of the cards to theNylomatic employees did the Union have any conversa-tions with the employees. The only contact with any em-ployee was a call from an employee to the Union whichprecipitated the March I mailing of the letter and the au-thorization cards. The response by the employees was sogreat that around March II the Union had a second mail-ing of the letter and the authorization cards. It was afterthis that the Union had several meetings with the employ-ees. There is no evidence in this record that any employeewas told by any union representative, union adherent, orany solicitor of cards that the purpose of the card wassolely to get an election. In fact, none of the 38 employeeswho testified indicated that they were told by anybody thatthe sole purpose of this card was to obtain an election. Onthe contrary, 28 of the 38 employees who were called totestify concerning their cards testified that they read thecard, that they signed the card on or about the date indi-cated thereon, and returned the same to the Union. Eighttestified that they read the cards, signed them, and re-turned them to the Union. However, they indicated thatthe date placed on the union card was not put there bythem, but they did indicate that they signed the cardaround the date placed thereon. Roy Albert, the union rep-resentative who was in charge of the organizational cam-paign at the Nylomatic plant, testified that as these cardswere received he checked them for signature and date, andthose cards that were not dated he placed the date thereonon the day on which the cards were received through themail. This testimony is uncontradicted, and I accept it asbeing the date on which the card was returned to theUnion.One employee, James Houston, testified that he receivedthe card and signed it, but could not recall returning it tothe Union. The date on that card is "11/3/76." By way ofexplanation of that date, Houston testified that he was inthe military and it is their fashion to first put the day andthen the month and the year. and this may be the reasonwhy the card was dated in this manner. But in an) event,regardless of the date placed on the card, Houston testifiedthat he signed the card around the time that the others hadreceived their cards, and most of these cards were signed inMarch and Houston's card was among those mailed in bythe Union to the Region on March 19. 1 accept this card asa valid authorization card. One other employee, GraceBurns, testified that she signed a card which looked like thecard that was presented to her and returned it to theUnion, but since it was out of her possession, she could notsay whether it was her signature or not or that this was infact the card she signed. She admitted that she had signedand returned to the Union a card around the date on thecard which was presented to her and introduced into evi-dence. This card was sent to the Region and kept thereuntil the hearing. In view of her testimony that she did infact sign an authorization card on the date in question, Iaccept this card as being the valid authorization card ofGrace Burns.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of the employees who gave testimony relating to theirunion authorization cards testified to the fact that theyread the card and that they understood what the cardmeant, and none of them testified that they were misled byany union representative or union adherent. As these cardsare unambiguous on their face and clearly authorized theUnion to represent the signer as his collective-bargainingrepresentative and to request negotiations from any em-ployer as his bargaining agent, it is my conclusion thatthese are valid authorization cards and may be used todemonstrate the majority status of the Union. Accordingly,it is my conclusion that the General Counsel has estab-lished that a majority of the employees in the productionmaintenance unit, unit A, the appropriate unit, as found bythe Board, signed authorization cards designating theUnion as their bargaining representative.As indicated previously, the Union lost the election ofJuly 1, as a majority of the employees voted against repre-sentation by the Union. The General Counsel contendsthat this change of heart in the employees was a result ofthe Employer's unfair labor practices which chilled union-ism at the Nylomatic facility, that a fair election could notbe held, and that a bargaining order is appropriate underGissel. In situations like this, where a union enjoys a major-ity status on a given date in an atmosphere free of unfairlabor practices and then subsequently loses that majorityin a Board election, we must look to intervening circum-stances to determine what caused the loss of majority sta-tus. If there were intervening unfair labor practices whichcan be attributable to the loss of majority, then a bargain-ing order may be appropriate. The question is whether theemployer's conduct has or will prevent the employees fromexercising their free choice in a second election.In the circumstances of this case, the Employer's unfairlabor practices being the 8(a)(1) violations of notifying itsemployees of the closing the Del-Val facility, its impliedthreats that if unionization were gained at the Nylomaticplant a similar result will occur there, and the employer'stiming of the notification to these employees, which I havefound to have a chilling effect on the employees, it neces-sarily follows that a free election cannot be held in thesecircumstances. Accordingly, it is my conclusion that a Gis-sel remedy in these circumstances is appropriate. Becausethe employer refused to bargain with the representative ofa majority of its employees in an appropriate unit and be-gan its unlawful unfair labor practices on or about June 22,I shall order that the employer be required to recognizeand bargain upon request with the Union as of June 22.See Trading Port, Inc., 219 NLRB 298 (1975).IV I HE EFFE(-IS OF THE UNFAIR LABOR PRACI(lC ES UPON(OMMER CEThe activities of the Respondent set forth in section 1,above, occurring in connection with Respondent's opera-tions, have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.v THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Having foundthat Respondent violated Section 8(a)(5) of the Act by fail-ing to bargain with the Union regarding its decision toclose down the Del-Val facility and its failure to bargain ingood faith with the Union regarding the effects of suchdecision upon the employees, I shall order that Respondentbe required upon request to bargain collectively with theUnion concerning its decision to close the Del-Val facilityand the possible reopening of that facility.'4I have found that the timing and the implementation ofthe closing were discriminatory, in violation of Section8(a)(3), and designed to affect the desires of the employeesin their voting for the Union at the Nylomatic plant. Asthis unilateral action on the part of the employer, as well asthe discriminatory nature of the action, caused all of theemployees at the Del-Val facility to be terminated on July19, had the Resoondent honored its statutory obligation tobargain concerning the decision to close and the effects ofthe closing, these employees might not have been terminat-ed at all, but may have retained their jobs at least until theRespondent had fulfilled its bargaining obligations or untilthe plant would have been closed as a result of the expira-tion of the lease on December 31.'5 Effectuation of theAct's policies requires that the employees whose statutory14 Under the circumstances in this case, the General Counsel does notseek a reopening remedy. In view of the Board's reluctance to order theresumption of operations at a closed facility, particularly where that facilityhas been closed for some time and the Respondent does not own the prem-ises. such a requirement would be excessively burdensome. See Burroughs( orporation, 214 NLRB 571 11974) Normally. as this plant would have beenclosed ultimately for economic reasons and would have been closed forsome time, no useful purpose would be served by requiring further bargain-ing with respect to the decision to close the plant. Here, however, the timingof the notice to close as well as the closing were so timed and implementedas to cause a chilling effect upon the employees in the Nylomatic plantUnder these circumstances, I feel that the Company should bargain with theUnion concerning its decision to close the plant.I When the Respondent notified the Union of its decision to close onJune 22. it gave eno date as to the final closing. 'Therefore there is no way Ican determine when the plant would have been closed by its fulfillment ofall its customers' orders. Howeser. certain factors here do indicate that hadit not been for the intervening petition for representation by the Union. thisplant might well have continued until the expiration of the lease on Decem-her 31. In this regard. it is noted that during April. May, and June of 1976.employees were recalled who had been laid off and the work force wasincreased beyond its normal capacity. The Respondent argues that this wasdone because certain machinery was repaired which had been sitting idle.the, had an excess amount of backlog orders because of the broken machin-ers. and the) had to have additional employees to perform this work On theother hand. the General Counsel argues that the employer recalled andrehired additional employees for the sole purpose of cleaning up all thework so that they could close the plant as soon as possible. The General('ounsel's witnesses testified that in June, around the time the Companyannounced its closing. there were many orders to be filled in the plant. It isa fact that many of the orders, along with the machinery. were shipped tothe Nylomatic facility and were ultimately worked on in January and Feb-ruary of 1977. tinder these circumstances. I conclude that the Respondent'shiring of additional personnel during the period involved, April. May, andJune, was for the sole purpose of cleaning up the work around the plant sothat the facilits could be closed as soon as possible Thus, it is my conclu-sion that if things had been left alone by the Respondent the plant wouldhave operated until December 31.336 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.rights were invaded by reason of the Respondent's unlaw-ful unilateral action and the discriminatory timing and im-plementation of the plant closing and who may have suf-fered losses in consequence thereof be reimbursed for suchlosses until such time as the Respondent remedies its viola-tions by doing what it should have done. Accordingly. Ishall order that Respondent make whole all the employeeson the payroll at the Del-Val facility on July I for any lossof pay suffered by them as a result of Respondent's refusalto bargain about the decision to close the plant and itsfailure to bargain in good faith about the effects of theclosure and its discriminatory timing and implementationof the closing from July I to December 31. the date I havefound that the plant would have been closed by the fulfill-ment of all of its customers' orders, by paying to each ofthem a sum of money equal to the amount each wouldhave earned as wages during that period. Backpay shall becomputed upon the earnings which the terminated employ-ees would normally have received during the applicableperiod, less any interim earnings, and shall be computed ona quarterly basis in the manner set forth in F W. Wool-worth Company, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962). Interest thereon shallbegin 5 days following issuance of this decision.I have found that Respondent engaged in unfair laborpractices forbidden by Section 8(a)(l), (3), and (5) of theAct in the timing and implementation of the closing of theDel-Val facility and in its refusal to bargain about the clos-ing and its effects, and that such activities by Respondentwere pervasive and interfered with the exercise of a freechoice if an election were held and also tended to foreclosethe possibility of holding a fair election: that Respondentcommitted a violation of Section 8(aX5) of the Act by re-fusing to recognize the Union in an appropriate unit at theNylomatic facility, that a bargaining order was proper, thatan election was not required, and that the employees' senti-ment, once expressed in cards, will be protected by a bar-gaining order without an election.If, in the bargaining concerning the closing of the Del-Val facility and its effects upon the employees, the partiesshould agree to resume operation of that facility, the Re-spondent is required to offer all the former Del-Val em-ployees in the appropriate unit reinstatement to their for-mer jobs or to substantially equivalent positions if theirformer jobs are no longer available. If no agreement toresume operations is reached, the Respondent shall estab-lish a preferential hiring list for all such Del-Val employeesfollowing its established seniority system, and if operationsare ever resumed at the Del-Val facility or a similar opera-tion is established in the area, to offer reinstatement to allsuch employees. Additionally, Respondent shall establish apreferential hiring list separately for each of its other plantsnow in existence or hereafter established in the continentalUnited States, including the Nylomatic facility, with priori-ty of employment on each such list to the former employ-ees of the Del-Val facility in accordance with such systemof seniority or other nondiscriminatory practice heretoforeapplied by Respondent in the conduct of its business; andthereafter Respondent shall offer such employees reinstate-ment and employment at each such plant as such employ-ment becomes available and before other employees arehired for such work, together with one-way expense andtravel thereto of said employee and his dependents. andother necessary and reasonable expenses of relocation;provided, that any such employee's failure to apply for oraccept reinstatement and employment at any of suchplants on such preferential basis shall not thereafter dis-qualify him from such preferential reinstatement and em-ployment at any other of Respondent's said plants. norshall it excuse Respondent from the requirement of offer-ing him such reinstatement and employment, on a prefer-ential basis, at such of its other said plants at which saidemployee has not heretofore been offered and refused suchreinstatement and preferential employment; but Respon-dent may remove from each such specific plant preferentialhiring list the name of any employee who has been offeredbut has refused or rejected preferential employment at thatspecific plant.Upon the basis of the foregoing findings of fact and theentire record of this case I make the following:CON( t LSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce asdefined in Section 2(6) and (7) of the Act.2. The Union is a laboi organization within the meaningof Section 2(5) of the Act.3. By posting a notice on June 22, at its Nylomatic facil-ity informing the Nylomatic employees of the phaseoutand closing of the Del-Val facility; on June 23, informingits Nylomatic employees by letter of the phaseout of theDel-Val facility and warning employees of the negative ef-fect that unionization would have on the Nylomatic plant'sprofitability; and on June 29, through plant manager Rob-ert Worth, orally informing employees of the phaseout ofthe Del-Val facility. Respondent impliedly threatened itsNylomatic employees that it would close the Nylomaticfacility in the event of unionization in violation of Section8(aX I ) of the Act. By the timing and implementation of theclosing of the Del-Val facility for the purpose of discourag-ing membership in, sympathy for, or activity of, the Unionand to chill the exercise of the Section 7 rights of its em-ployees, Respondent has engaged in conduct violative ofSection 8(a)(3) of the Act.4. By discouraging membership in the Union or anyother labor organization of its employees and by discrimi-nating in regard to their hire, tenure, or other terms andconditions of employment, Respondent has violated Sec-tion 8(a)(3) of the Act.5. All production and maintenance employees, includ-ing shipping and receiving employees, janitors, and truck-drivers at Respondent's Del-Val plant, but excluding allemployees in the bargaining unit for which the Toolmakersare certified, and all office clerical employees, lab techni-cians, technical employees, professional employees, guards,and supervisors, as defined in the Act, constitute an appro-priate unit for the purpose of collective bargaining.6. By refusing to bargain collectively with the Union inthe appropriate unit listed in paragraph 5, above, about itsdecision to close the Del-Val facility, Respondent has en-gaged in conduct in violation of Section 8(a)(5) of the Act.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. By bargaining in bad faith with the Union in the bar-gaining unit described in paragraph 5, above, about theeffects of the closing of the Del-Val facility, the Respon-dent has engaged in conduct violative of Section 8(a)(5) ofthe Act.8. All production and maintenance employees, includ-ing shipping and receiving employees, production controlclerks, and mold maintenance employees, but excluding alltoolmakers, apprentice toolmakers, toolroom leaders, pro-fessional and office clerical employees, lab technicians,guards, and supervisors, constitute an appropriate unit atthe Respondent's Nylomatic facility.9. Since on or about June 22, and at all material timesthereafter, the Union represented a majority of the employ-ees in the unit set forth above in paragraph 8, and has beenthe exclusive representative of said employees for the pur-pose of collective bargaining within the meaning of Section9(a) of the Act; Respondent was on that date, and has beensince, legally obligated to recognize and bargain with theUnion as such.10. By refusing to recognize and bargain collectivelywith the Union in regard to the employees in the unit setforth in paragraph 8, above, since on or about June 22. theRespondent has committed unfair labor practices pro-hibited by Section 8(a)(5) and (1) of the Act.I .The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 16The Respondent, Electrical Products Division of Mid-land-Ross Corporation, Tullytown and Morrisville, Penn-sylvania, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees at its Nylomatic facility withplant closure if they support the Union by posting noticeson the Nylomatic facility bulletin board announcing theclosure of other Midland-Ross facilities.(b) Threatening employees at its Nylomatic facility withplant closure if they supported the Union by mailing lettersto the Nylomatic employees informing them of the closureof its Del-Val facility, or any other Midland-Ross facility,warning employees of the negative effect that unionizationwould have on the Nylomatic plant's profitability.(c) Threatening employees at its Nylomatic facility withplant closure if they supported the Union by orally inform-ing employees of the phaseout of the Del-Val facility andother Midland-Ross plant closures.(d) Timing and implementing a plant closure for the1e In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.purpose of discouraging membership in, sympathy for, andactivities on behalf of the Union.(e) Discouraging membership in United Glass and Ce-ramic Workers of North America, AFL-CIO, CLC, or anyother labor organization of its employees, by discriminat-ing in regard to hire, tenure, or any other term and condi-tion of employment.(f) Failing and refusing to bargain in good faith with theUnion as the exclusive bargaining representative of all ofthe employees in the above-described appropriate unit atthe Del-Val facility concerning its decision to close theDel-Val facility.(g) Failing or refusing to bargain in good faith with theUnion as the exclusive bargaining representative of the em-ployees in the above-described appropriate unit at the Del-Val facility about the effects of the closing of that facilityon its Del-Val employees.(h) Failing or refusing to recognize and bargain with theUnion as the exclusive bargaining representative of its em-ployees in the above-described appropriate unit at the Ny-lomatic facility.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain with the Unionas the exclusive representative of all the employees in theabove-described unit at the Del-Val facility concerning itsdecision to close the Del-Val plant.(b) Upon request, recognize and bargain with the Unionas the exclusive representative of the employees in theabove-described unit at the Del-Val facility concerning theeffects of the closing of the Del-Val facility on the Del-Valemployees.(c) Upon request, recognize and bargain with the Unionas the exclusive representative of the employees in theabove-described appropriate unit at the Nylomatic facility.(d) Make whole all employees or former employees ofthe Del-Val facility who were on the payroll as of July 1,for any loss of pay suffered as a result of the discriminationagainst them on that date until December 31, the date onwhich the plant would have closed by fulfilling all of thecustomer orders and expiration of the lease, with interestthereon beginning 5 days after the issuance of this Deci-sion. Place all of the employees who were employed at theDel-Val facility on July 1 on a preferential hiring list sepa-rately for each of its other plants now in existence or here-inafter established in the continental United States, includ-ing the Nylomatic facility, with priority of employment oneach such list to said employees in accordance with suchsystem of seniority or other nondiscriminatory practicesheretofore applied by Respondent in the conduct of itsbusiness and thereafter offer such employees reinstatementand employment at each such plant in the manner set forthin the part of this decision entitled "The Remedy."(e) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records and reports and all other records required toascertain the amount, if any, of any backpay due under theterms of this recommended order. Post at all of its facilities338 ELECTRICAL PRODUCTS DIV. OF MIDLAND-ROSS CORP.throughout the United States, including the Nylomatic fa-cility at Morristown, Pennsylvania, copies of the attachednotice marked "Appendix." 7 Copies of said notice, afterbeing signed by a duly authorized representative of Re-17 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"spondent, shall be posted by it immediately upon receiptthereof, in conspicuous places, including all places wherenotices to employees are customarily displayed. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT Is FU'RTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.339